2016 IL 118375



                                               IN THE
                                    SUPREME COURT
                                                   OF
                              THE STATE OF ILLINOIS



                                         (Docket No. 118375)

             THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. ADRIAN
                               WILLIAMS, Appellee.


                                   Opinion filed January 22, 2016.



         JUSTICE FREEMAN delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Thomas, Kilbride, Karmeier, Burke, and
     Theis concurred in the judgment and opinion.



                                               OPINION

¶1       Defendant, Adrian Williams, pleaded guilty to unlawful delivery of a controlled
     substance in exchange for a sentencing cap of 25 years’ imprisonment. 1 Defendant
     later filed a motion to withdraw his guilty plea, claiming he had been improperly
     admonished regarding the maximum sentence he faced. The Tazewell County
     circuit court had informed him several times that, but for his plea agreement, he
     faced a maximum sentence of 60 years’ imprisonment. The court denied
     defendant’s motion to withdraw his guilty plea, and the appellate court reversed

         1
          At the same proceeding, defendant pleaded guilty to retail theft in exchange for a sentencing
     cap of 5 years’ imprisonment. The retail theft case and the unlawful delivery case proceeded
     concurrently. The appellate issue here arose solely from defendant’s unlawful delivery guilty plea.
     and remanded. 2014 IL App (3d) 120824. We allowed the State’s petition for leave
     to appeal. Ill. S. Ct. R. 315 (eff. Jan. 1, 2015). For the reasons that follow, we affirm
     the judgment of the appellate court, albeit for a different reason than that upon
     which the appellate court relied.



¶2                                     BACKGROUND

¶3       In July 2011 defendant was charged with the Class 2 felony of unlawful
     delivery of a controlled substance (less than one gram of cocaine) under section
     401(d)(i) of the Illinois Controlled Substances Act (Act) (720 ILCS 570/401(d)(i)
     (West 2010)). Defendant had a 2004 conviction under the Act for the Class 1 felony
     of manufacture/delivery of between 1 and 15 grams of cocaine, as well as two prior
     Class 2 felony burglary convictions in 1984 and 2001, and a prior felony robbery
     conviction from 1992.

¶4       At the February 2012 pretrial conference, the parties discussed the potential
     penalties defendant faced for the unlawful delivery charge. The State informed the
     court that defendant was eligible for Class X sentencing of 6 to 30 years because of
     his prior felonies and he was also eligible for an extended term of 6 to 60 years
     because of his prior conviction of unlawful manufacture/delivery of a controlled
     substance. The court admonished defendant as to the State’s position on
     sentencing, informing defendant that, according to the State, he faced a sentence of
     anywhere from 6 to 60 years’ imprisonment.

¶5       Plea negotiations progressed, and on March 5, 2012, the parties, along with
     defendant, met with the judge to clarify the maximum sentence defendant faced.
     The judge reiterated the State’s position that on the Class 2 unlawful delivery
     charge, defendant was subject to a Class X sentence of 6 to 30 years and, because of
     a prior conviction under the Act, his possible maximum sentence under section 408
     of the Act would be “twice the maximum term otherwise authorized,” or 60 years.
     The judge confirmed that he agreed with the State’s position. Later the same day,
     the parties appeared before the judge for the entry of defendant’s guilty plea. Under
     the plea agreement, defendant’s possible sentence for unlawful delivery would be
     capped at 25 years. Defendant was admonished that, without the sentencing
     agreement, he faced a sentencing range of 6 to 60 years’ imprisonment because his
     prior record made him eligible for Class X sentencing (6 to 30 years), and his prior
     drug offense doubled the maximum to 60 years. The judge instructed defendant as
                                               -2-
     to the rights he was waiving by pleading guilty, and defendant indicated he
     understood those rights. After concluding there was a factual basis for the plea, the
     judge accepted defendant’s plea of guilty.

¶6       At the subsequent sentencing hearing, the State again explained that defendant
     faced Class X sentencing based on prior felonies, as well as a doubling of the
     potential maximum sentence because the unlawful delivery offense was his second
     violation of the Act. The judge sentenced defendant to 25 years’ imprisonment, in
     accordance with the plea agreement.

¶7       Defendant subsequently filed an amended motion to withdraw his guilty plea,
     alleging that the plea was not knowing, voluntary, or intelligent because he was
     improperly admonished that, pursuant to section 408(a) of the Act (720 ILCS
     570/408(a) (West 2010)), he faced a maximum of 60 years’ imprisonment.
     Following a hearing on the motion, the court found that defendant had been
     properly admonished and denied the motion.

¶8       The appellate court reversed and remanded, concluding defendant was
     improperly admonished that he faced a maximum term of 60 years’ imprisonment.
     2014 IL App (3d) 120824, ¶¶ 22, 27. The appellate court acknowledged that
     because of defendant’s previous burglary and robbery convictions, he was eligible
     for enhanced sentencing as a Class X offender (6 to 30 years) under section
     5-4.5-95 of the Unified Code of Corrections (Code) (730 ILCS 5/5-4.5-95(b),
     5-4.5-25(a) (West 2010)). However, according to the appellate court, the circuit
     court took the matter one step further and agreed with the State that defendant faced
     a potential maximum sentence of 60 years. The circuit court applied section 408(a)
     of the Act, which provides, in pertinent part: “Any person convicted of a second or
     subsequent offense under this Act may be sentenced to imprisonment for a term up
     to twice the maximum term otherwise authorized.” 720 ILCS 570/408(a) (West
     2010). Defendant had a prior felony conviction under the Act, and his enhanced
     Class X maximum sentence of 30 years on the unlawful delivery charge was
     doubled to 60, the same maximum as an extended-term Class X sentence under
     section 5-4.5-25(a) of the Code (730 ILCS 5/5-4.5-25(a) (West 2010)).

¶9       The appellate court disagreed with this second step, concluding that section
     408(a) of the Act was in conflict with section 5-8-2(a) of the Code. 730 ILCS
     5/5-8-2(a) (West 2010). In the court’s view, section 5-8-2(a) (and, by
     incorporation, section 5-5-3.2(b)(1)) did not allow an extended-term Class X

                                             -3-
       sentence where, as here, the defendant had never been convicted of a Class X
       felony. Section 5-8-2(a) was enacted and took effect after section 408(a), and
       section 5-8-2(a) therefore should control. Defendant was not eligible for an
       extended-term Class X sentence under section 5-8-2(a), and the circuit court thus
       erred in admonishing defendant that he faced a possible maximum sentence of 60
       years. The appellate court held, in addition, that defendant was prejudiced by this
       improper admonishment. “Because of the [circuit] court’s improper
       admonishments, defendant was under the misapprehension that he was negotiating
       a 35-year reduction of his maximum possible sentence, not a mere 5 years.” 2014
IL App (3d) 120824, ¶ 26.



¶ 10                                             ANALYSIS

¶ 11       In this case, there is no dispute that defendant had prior convictions for two
       Class 2 felony burglaries and a Class 1 or Class 2 felony robbery 2 and that, under
       section 5-4.5-95(b) of the Code, he therefore faced an enhanced Class X sentence
       of 6 to 30 years for unlawful delivery. There is also no dispute that defendant had a
       prior drug conviction under the Act. The issue here is whether, given that prior drug
       conviction, section 408(a) of the Act may be applied to double defendant’s
       potential maximum sentence of 30 years.

¶ 12       The State answers this question in the affirmative, arguing initially that the
       appellate court erred in concluding that section 5-8-2(a) of the Code and section
       408(a) of the Act conflict. In the State’s view, the two statutes address the same
       subject and can be construed harmoniously. The State contends, in the alternative,
       that if the statutes conflict, the appellate court erred in holding that section 5-8-2(a)
       controlled as the most recently enacted provision. According to the State, section
       408(a), which is the more specific statute, should govern instead.

¶ 13       Defendant argues, to the contrary, that section 408(a) of the Act and section
       5-8-2(a) of the Code conflict. According to defendant, section 5-8-2(a) provides
       that an individual cannot be sentenced to a term of imprisonment longer than the

           2
             One reference in the presentence investigation report lists the prior robbery conviction as a
       Class 2 felony, and another lists it as a Class 1 felony. This conviction qualifies under section
       5-4.5-95(b) regardless of whether it was a Class 1 or Class 2 felony. In addition, defendant’s two
       prior burglaries could fully satisfy the provision without any consideration of the robbery. Section
       5-4.5-95(b) is discussed in more detail infra.
                                                      -4-
       maximum authorized for the pertinent classification of the offense. Defendant
       observes that section 408(a), on the other hand, “allows for a sentence greater than
       (in fact, double) that [authorized] for the classification of the offense.” Section
       408(a) thus allows for what section 5-8-2(a) bars. Defendant contends that where
       two statutes conflict, we should presume that the legislature intended the more
       recent statutory provision (here, section 5-8-2) to control.

¶ 14       Generally, a trial court’s decision to deny a motion to withdraw a guilty plea is
       reviewed for an abuse of discretion. People v. Pullen, 192 Ill. 2d 36, 39-40 (2000).
       Here, where resolution of that issue requires this court to construe a statute, our
       review is de novo. People v. Gutman, 2011 IL 110338, ¶ 12.

¶ 15        In construing a statute, the primary objective is to give effect to the legislature’s
       intent, presuming the legislature did not intend to create absurd, inconvenient or
       unjust results. People v. Christopherson, 231 Ill. 2d 449, 454 (2008). The most
       reliable indicator of such intent is the statutory language, which must be given its
       plain and ordinary meaning. People v. Baskerville, 2012 IL 111056, ¶ 18; Hubble v.
       Bi-State Development Agency of the Illinois-Missouri Metropolitan District, 238
Ill. 2d 262, 268 (2010). Where the language is clear and unambiguous, we will
       apply the statute without resort to further aids of statutory construction. People v.
       Ramirez, 214 Ill. 2d 176, 179 (2005). In determining legislative intent, a court may
       consider the purpose and necessity for the law as well as the consequences that
       would result from construing the statute one way or the other. People v. Garcia,
       241 Ill. 2d 416, 421 (2011); Hubble, 238 Ill. 2d at 268. When construing criminal
       statutes, the rule of lenity requires that any ambiguity must be resolved in that
       manner which favors the accused. People v. Jones, 223 Ill. 2d 569, 581 (2006).
       However, this rule must not be stretched so far as to defeat the legislature’s intent.
       Id.

¶ 16       We find it helpful at this point to set forth the main statutes, including section
       5-8-2(a) of the Code and section 408(a) of the Act, that were instrumental in
       reaching the result at issue in this case.

¶ 17       Section 5-4.5-95(b) of the Code provides, in pertinent part:

               “(b) When a defendant, over the age of 21 years, is convicted of a Class 1 or
           Class 2 felony, after having twice been convicted in any state or federal court of
           an offense that contains the same elements as an offense now (the date the Class
           1 or Class 2 felony was committed) classified in Illinois as a Class 2 or greater
                                                 -5-
          Class felony and those charges are separately brought and tried and arise out of
          different series of acts, that defendant shall be sentenced as a Class X offender.”
          730 ILCS 5/5-4.5-95(b) (West 2010).

       Based on defendant’s prior Class 2 or greater felony convictions (two for burglary
       and one for robbery), the circuit court applied section 5-4.5-95(b) to enhance
       defendant’s sentence for Class 2 unlawful delivery to the Class X range of “not less
       than 6 years and not more than 30 years” (730 ILCS 5/5-4.5-25(a) (West 2010)).

¶ 18      Section 408(a) of the Act provides:

          “Any person convicted of a second or subsequent offense under this Act may be
          sentenced to imprisonment for a term up to twice the maximum term otherwise
          authorized, fined an amount up to twice that otherwise authorized, or both.” 720
          ILCS 570/408(a) (West 2010).

       Based on defendant’s prior conviction under the Act for the Class 1 felony of
       manufacture/delivery of between 1 and 15 grams of cocaine, the circuit court
       applied section 408(a) of the Act to double—to 60 years—defendant’s enhanced
       Class X maximum sentence of 30 years for unlawful delivery in the case at bar.
       This 60-year upper limit is the same maximum as an extended-term Class X
       sentence under the Code. 730 ILCS 5/5-4.5-25(a) (West 2010) (providing that
       “[t]he sentence of imprisonment for an extended term Class X felony *** shall be
       not less than 30 years and not more than 60 years”).

¶ 19      Section 5-8-2(a) of the Code provides, in pertinent part:

              “(a) A judge shall not sentence an offender to a term of imprisonment in
          excess of the maximum sentence authorized by Article 4.5 [titled “GENERAL
          SENTENCING PROVISIONS”] of Chapter V for an offense or offenses within
          the class of the most serious offense of which the offender was convicted unless
          the factors in aggravation set forth in Section 5-5-3.2 or clause (a)(1)(b) of
          Section 5-8-1 were found to be present.” 730 ILCS 5/5-8-2(a) (West 2010).

¶ 20       According to the appellate court, section 5-8-2 of the Code titled “Extended
       Term” provides “the exclusive authority for sentencing an offender to a term of
       imprisonment greater than the base level prescribed by statute.” 2014 IL App (3d)
120824, ¶ 14. Section 5-8-2(a) states that a judge shall not sentence an offender to
       an extended-term sentence unless a factor in aggravation from section 5-5-3.2 or
       5-8-1(a)(1)(b) of the Code is present. Of those factors in aggravation, the appellate
                                               -6-
       court concluded the only provision potentially applicable here was subsection
       (b)(1) of section 5-5-3.2 3 (id. ¶¶ 19-20), which provides in pertinent part:

              “(b) The following factors, related to all felonies, may be considered by the
           court as reasons to impose an extended term sentence under Section 5-8-2 upon
           any offender:

                    (1) When a defendant is convicted of any felony, after having been
                previously convicted in Illinois or any other jurisdiction of the same or
                similar class felony or greater class felony, when such conviction has
                occurred within 10 years after the previous conviction, excluding time spent
                in custody, and such charges are separately brought and tried and arise out
                of different series of acts[.]” 730 ILCS 5/5-5-3.2(b)(1) (West 2010).

¶ 21       The appellate court pointed to People v. Olivo, 183 Ill. 2d 339 (1998), which
       held that a defendant may not be sentenced to a Class X extended-term sentence
       under section 5-5-3.2(b)(1) if that defendant has not been convicted of a Class X
       felony. 2014 IL App (3d) 120824, ¶ 20. In Olivo, as in this case, the defendant
       pleaded guilty to a Class 2 felony but was eligible for Class X sentencing based on
       his prior Class 2 felony convictions. 4 Olivo, 183 Ill. 2d at 340. In addition, the
       circuit court found the defendant eligible for an extended-term Class X sentence
       pursuant to section 5-5-3.2(b)(1) of the Code (the same provision at issue here). Id.
       The defendant in Olivo appealed, contending he was not eligible for the Class X
       extended-term sentence because he had never been convicted of a Class X felony.
       The appellate court affirmed the sentence. Id.

¶ 22       In reversing, this court noted that under section 5-5-3.2(b)(1), a defendant is
       eligible for an extended-term sentence when he is convicted of any felony where
       that defendant has previously been convicted of the same or greater class felony. Id.
       The court emphasized that the defendant in Olivo “has never been convicted of a

           3
             With regard to this provision, the State asserts: “The appellate court reasonably concluded that
       [section 5-5-3.2(b)(1) was] the only portion of either section that was even potentially applicable.”
            4
             Olivo cites to section 5-5-3(c)(8) of the Code, not section 5-4.5-95(b) (730 ILCS 5/5-4.5-95(b)
       (West 2010)), the provision under which defendant’s sentence here for the Class 2 felony of
       unlawful delivery was enhanced to Class X. As the State correctly notes, at the time Olivo was
       decided, substantively identical text to section 5-4.5-95(b) was codified at 730 ILCS 5/5-5-3(c)(8)
       (West 1994), the provision which Olivo cites.




                                                       -7-
       Class X felony.” Id. at 341. “A straightforward reading of the plain language of
       section 5-5-3.2(b)(1) dictates that defendant is ineligible for a Class X
       extended-term sentence because he has not previously been convicted ‘of the same
       or similar class felony or greater class felony’ as Class X.” Id. (quoting 730 ILCS
       5/5-5-3.2(b)(1) (West 1994)). The court explained: “[A]lthough defendant’s
       sentence was enhanced to a Class X term, his convictions remain Class 2 felonies.”
       (Emphases in original.) Id. at 340.

¶ 23       Defendant in the case at bar also has not been convicted of a Class X felony.
       The appellate court below therefore concluded that, under Olivo, defendant here
       was not eligible for Class X extended-term sentencing under section 5-5-3.2(b)(1).
       With regard to section 408, the court stated: “Insofar as section 408 of the Act
       authorizes sentences longer than the statutory base sentence where section 5-8-2 of
       the Code (and, by incorporation, section 5-5-3.2 of the Code) would not, those
       statutes are in conflict.” 2014 IL App (3d) 120824, ¶ 21. The appellate court
       concluded that section 5-8-2(a), as the more recent enactment, should control. The
       circuit court therefore erred in admonishing defendant that he faced a possible
       maximum sentence of 60 years.

¶ 24       As noted, the ultimate question here is whether, given defendant’s prior drug
       conviction, section 408(a) of the Act may be applied to double defendant’s
       potential maximum sentence of 30 years for unlawful delivery. The plain language
       of section 408(a) of the Act provides, in pertinent part: “Any person convicted of a
       second or subsequent offense under this Act may be sentenced to imprisonment for
       a term up to twice the maximum term otherwise authorized.” 720 ILCS 570/408(a)
       (West 2010).

¶ 25       In defendant’s view, the legislative intent of section 408(a) was that it would
       apply only to offenses committed in violation of the Act. Defendant notes that
       section 408(a) was passed as part of the Act, in which penalty schemes were
       designed to “deter the unlawful and destructive abuse of controlled substances” and
       to “penalize most heavily the illicit traffickers or profiteers of controlled
       substances.” 720 ILCS 570/100 (West 2010). Defendant asserts that section 408
       was enacted to achieve these goals by punishing a second or subsequent violation
       of the Act more severely. Defendant notes, in addition, that section 408(a) was
       enacted in 1971, prior to section 5-8-2(a) or section 5-4.5-95(b) of the Code.
       According to defendant, when the Act became effective in 1971, section 408 was
       the only recidivist statute, “and its increased sentencing provision could only apply
                                               -8-
       to offenses that constituted violations of the Act.” Defendant contends that because
       there were no other recidivist statutes when section 408 became law, it is
       reasonable to add the phrase “under this Act” after “otherwise authorized” in
       section 408(a). In defendant’s view, at the time of passage it was the intent of the
       legislature that section 408 should be construed to read: “Any person convicted of a
       second or subsequent offense under this Act may be sentenced to imprisonment for
       a term up to twice the maximum term otherwise authorized under this Act, fined an
       amount up to twice that otherwise authorized under this Act, or both.” Under
       defendant’s interpretation, the phrase “maximum term otherwise authorized”
       apparently would refer to the unenhanced maximum authorized under the Act, not
       an enhanced maximum under the Code.

¶ 26       Alternatively, defendant asserts that section 408(a), which is a penal statute, is
       ambiguous as to whether the “maximum term otherwise authorized” would include
       only terms authorized under the Act, or any term of imprisonment imposed for any
       criminal offense. And if the statute is ambiguous, defendant maintains it should be
       construed in his favor under the rule of lenity.

¶ 27       The State, in response, criticizes defendant’s interpretation of the statute as
       reading language into section 408(a) “that does not exist.” In its own interpretation
       of that provision, the State argues that defendant’s enhanced Class X potential
       maximum sentence was properly doubled under section 408(a) of the Act due to
       defendant’s prior drug conviction. Where section 408(a) states that any person
       convicted of a second or subsequent offense under the Act “may be sentenced to
       imprisonment for a term up to twice the maximum term otherwise authorized,” the
       State interprets “the maximum term otherwise authorized” to be defendant’s
       enhanced potential Class X maximum sentence of 30 years for Class 2 unlawful
       delivery, which, when doubled, is 60 years.

¶ 28       Neither the State’s nor the defendant’s interpretation of section 408(a) is
       conclusively supported by the text of that provision. On the one hand, defendant’s
       contention that section 408(a) was intended to apply only to offenses committed in
       violation of the Act carries some weight because of the historical support that
       defendant cites, including his assertion that when the Act became effective in 1971,
       section 408 was the only recidivist statute, “and its increased sentencing provision
       could only apply to offenses that constituted violations of the Act.” On the other
       hand, as the State correctly notes, defendant’s interpretation of the statute, which
       involves insertion of the phrase “under this Act” after “otherwise authorized” in
                                               -9-
       section 408(a), constitutes reading language into section 408(a) “that does not
       exist.”

¶ 29       Similarly, the State’s contention that defendant’s enhanced Class X potential
       maximum of 30 years was properly doubled under section 408(a) of the Act is
       reasonable. Section 408(a) clearly states that any person convicted of a second or
       subsequent offense under the Act “may be sentenced to imprisonment for a term up
       to twice the maximum term otherwise authorized.” In this case, as previously
       noted, the State interprets “the maximum term otherwise authorized” to be
       defendant’s enhanced potential Class X maximum sentence of 30 years for
       unlawful delivery. There is no express language in section 408(a) specifically
       indicating that “the maximum term otherwise authorized” is not or could not be
       defendant’s enhanced Class X maximum of 30 years. However, defendant contends
       that allowing section 408(a) to double defendant’s enhanced Class X maximum
       sentence would directly contradict section 5-8-2(a) of the Code (and, by
       incorporation, section 5-5-3.2(b)(1)), under which a judge may not impose an
       extended-term Class X sentence (60 years maximum) where, as here, defendant
       was never convicted of a Class X felony. In our view, this contention also is
       reasonable. In short, as is often the case in disputes which reach this court, the
       language of the statute at issue is unclear.

¶ 30       Having considered the foregoing, we are unable to say with certainty that the
       legislature intended that section 408(a) would apply only to offenses committed in
       violation of the Act, as defendant asserts, or whether, as the State maintains, it may
       apply to double defendant’s enhanced Class X maximum of 30 years to 60 years. In
       our view, neither of these positions is clearly unreasonable. We conclude,
       therefore, that section 408(a) of the Act is ambiguous. See, e.g., People v. Marshall,
       242 Ill. 2d 285, 292 (2011) (a statute is ambiguous if it is “capable of being
       understood by reasonably well-informed persons in two or more different ways”).

¶ 31        Because section 408(a) is ambiguous, it is appropriate to invoke the rule of
       lenity. “When construing criminal statutes, the rule of lenity requires that any
       ambiguity must be resolved in that manner which favors the accused.” Jones, 223
Ill. 2d at 581. Applying the rule here, we hold that section 408(a) of the Act applies
       only to offenses committed in violation of the Act. It therefore cannot apply here to
       double defendant’s enhanced Class X potential maximum sentence of 30 years.



                                               - 10 -
¶ 32       Having concluded that section 408(a) of the Act is ambiguous, we encourage
       the General Assembly to revisit this statute. It would be helpful if the legislature
       would clarify to what extent, if any, section 408(a) may apply to offenses other than
       those committed in violation of the Act.

¶ 33       We affirm the judgment of the appellate court. We are aware that our analysis
       differs from that of the appellate court. However, this court is not bound by the
       appellate court’s reasoning and may affirm for any basis presented in the record.
       See People v. McDonough, 239 Ill. 2d 260, 274-75 (2010).



¶ 34                                     CONCLUSION

¶ 35      For the foregoing reasons, the judgment of the appellate court is affirmed.



¶ 36      Appellate court judgment affirmed.




                                              - 11 -